Exhibit 10.1

STEC, INC.

EXECUTIVE CASH INCENTIVE PLAN

1. Purposes of the Plan. The Plan is intended to increase shareholder value and
the success of the Company by motivating key executives to perform to the best
of their abilities by establishing a link between the achievement of the
Company’s strategic goals and objectives to the key executives’ efforts in
achieving such results, and to foster achievement of the Company’s corporate and
key executive individual objectives. The Plan provides key executives with
incentive awards based on the achievement of objectively determinable goals
relating to Company financial performance and individual executive performance
goals. The Plan is intended to permit the payment of compensation that would
qualify as performance-based compensation under Code Section 162(m).

2. Definitions.

(a) “Award” means, with respect to each Participant, the award determined
pursuant to Section 8(a) below for a Plan Year. Each Award is determined by a
Payout Formula for a Plan Year, subject to the Committee’s authority under
Section 8(a) to eliminate or reduce the Award otherwise payable.

(b) “Base Salary” means, as to any Plan Year, the Participant’s annualized
salary rate on the last day of the Plan Year. Such Base Salary shall be before
both (a) deductions for taxes or benefits, and (b) deferrals of compensation
pursuant to Company-sponsored plans.

(c) “Board” means the Board of Directors of the Company.

(d) “Code” means the Internal Revenue Code of 1986, as amended from time to
time.

(e) “Committee” means the Compensation Committee of the Board, or a
sub-committee of the Compensation Committee, which shall, with respect to
payments hereunder intended to qualify as performance-based compensation under
Section 162(m), consist solely of two or more members of the Board who are not
employees of the Company and who otherwise qualify as “outside directors” within
the meaning of Section 162(m).

(f) “Company” means STEC, Inc. or any of its subsidiaries (as such term is
defined in Code Section 424(f)).

(g) “Determination Date” means the latest possible date that will not jeopardize
a Target Award or Award’s qualification as Performance-Based Compensation; the
Determination Date will generally be not later than ninety (90) days after the
commencement of a given Plan Year, while the achievement of a given Performance
Goal is substantially uncertain.

(h) “Disability” means either of the following events:

(i) The Participant is unable to engage in any substantial gainful activity by
reason of any medically determinable physical or mental impairment that can be
expected to result in death or can be expected to last for a continuous period
of not less than twelve (12) months; or



--------------------------------------------------------------------------------

(ii) The Participant is, by reason of any medically determinable physical or
mental impairment that can be expected to result in death or can be expected to
last for a continuous period of not less than twelve (12) months, receiving
income replacement benefits for a period of not less than three (3) months under
an accident and health plan covering employees of the Company.

(i) “Fiscal Year” means the fiscal year of the Company.

(j) “GAAP” means U.S. generally accepted accounting principles.

(k) “Individual Performance Objective” means any individual Company
business-related objective that is objectively determinable within the meaning
of Section 162(m) and the Treasury Regulations promulgated thereunder.
Individual Performance Objectives may include, but not be limited to, the
following categories: new product development, new customer development,
international business development, budget and finance, integration of new
capabilities, compliance and risk mitigation, corporate governance, corporate
planning, strategic opportunities, intellectual property, investor and analyst
relations and similar objectively determinable performance objectives related to
a Participant’s functional responsibilities with the Company.

(l) “Maximum Award” means, as to any Participant for any Plan Year, $2,000,000.

(m) “Participant” means an eligible executive or key employee of the Company
participating in the Plan for a Plan Year.

(n) “Payout Formula” means, as to any Plan Year, the formula or payout matrix
established by the Committee pursuant to Section 7 in order to determine the
Awards (if any) to be paid to Participants. The formula or matrix may differ
from Participant to Participant.

(o) “Performance-Based Compensation” means compensation that is intended to
qualify as “performance-based compensation” within the meaning of Code
Section 162(m).

(p) “Performance Goals” means the goal or goals determined by the Committee (in
its sole and absolute discretion) to be applicable to a Participant with respect
to an Award. As determined by the Committee, the Performance Goals applicable to
an Award may provide for a targeted level or levels of achievement using one or
more of the following measures: (i) annual revenue, (ii) earnings before
interest, taxes, depreciation and amortization, (iii) earnings per share,
(iv) net income, (v) operating cash flow, (vi) operating income, (vii) return on
assets, (viii) return on equity, (ix) return on sales, (x) total shareholder
return and (xi) Individual Performance Objectives. The Performance Goals may
differ from Participant to Participant and from Award to Award. The Committee
shall adjust, as appropriate, any evaluation of performance under a Performance
Goal to exclude any extraordinary non-recurring items as described in Accounting
Principles Board Opinion No. 30 and/or in

 

- 2 -



--------------------------------------------------------------------------------

management’s discussion and analysis of financial conditions and results of
operations appearing in the Company’s annual report to shareholders for the
applicable year, or the effect of any changes in accounting principles affecting
the Company’s or a business units’ reported results.

(q) “Plan” means this Executive Cash Incentive Plan.

(r) “Plan Year” means the Company’s fiscal year.

(s) “Section 162(m)” means Section 162(m) of the Code, or any successor to
Section 162(m), as that Section may be interpreted from time to time by the
Internal Revenue Service, whether by regulation, notice or otherwise.

(t) “Target Award” means the target award payable under the Plan to a
Participant for the Plan Year, expressed as a percentage of his or her Base
Salary or a specific dollar amount, as determined by the Committee in accordance
with Section 6.

3. Plan Administration.

(a) The Committee shall be responsible for the general administration and
interpretation of the Plan and for carrying out its provisions. Subject to the
requirements for qualifying compensation as Performance-Based Compensation, the
Committee may delegate specific administrative tasks to Company employees or
others as appropriate for proper administration of the Plan. Subject to the
limitations on Committee discretion imposed under Section 162(m), the Committee
shall have such powers as may be necessary to discharge its duties hereunder,
including, but not by way of limitation, the following powers and duties, but
subject to the terms of the Plan:

(i) discretionary authority to construe and interpret the terms of the Plan, and
to determine eligibility, Awards and the amount, manner and time of payment of
any Awards hereunder;

(ii) to prescribe forms and procedures for purposes of Plan participation and
distribution of Awards; and

(iii) to adopt rules, regulations and bylaws and to take such actions as it
deems necessary or desirable for the proper administration of the Plan.

(b) Any rule or decision by the Committee that is not inconsistent with the
provisions of the Plan shall be conclusive and binding on all persons, and shall
be given the maximum deference permitted by law.

4. Eligibility. The employees eligible to participate in the Plan for a given
Plan Year shall be executive officers and other key employees of the Company who
are designated by the Committee, in its sole and absolute discretion. In order
to be eligible to participate in the plan, an employee must have been hired by
the Company or promoted to an eligible position prior to October 1 of a given
Plan Year. No person shall be automatically entitled to participate in the Plan.
Participation in the Plan in a given Plan Year does not guarantee participation
in the Plan in any subsequent Plan Year.

 

- 3 -



--------------------------------------------------------------------------------

5. Performance Goal Determination. The Committee, in its sole and absolute
discretion, shall establish the Performance Goals for each Participant for the
Plan Year. Said Performance Goals shall be set forth by the Committee in writing
on or before the Determination Date while the achievement of such Performance
Goals is substantially uncertain. The Committee may, at the time the Performance
Goals are established, specify certain adjustments to such items as reported in
accordance with GAAP, which will exclude from the calculation of those
Performance Goals one or more of the following: (a) certain charges related to
acquisitions, (b) stock-based compensation charges, (c) employer payroll tax
expense on certain stock option exercises, (d) settlement costs,
(e) restructuring costs, (f) gains or losses on strategic investments,
(g) non-operating gains, (h) certain other non-cash charges, (i) valuation
allowance on deferred tax assets and the related income tax effects,
(j) purchases of property and equipment, and (k) any extraordinary non-recurring
items as described in Accounting Principles Board Opinion No. 30, provided that
such adjustments are in conformity with those as reported in public filings by
the Company on a non-GAAP basis.

6. Target Award Determination. The Committee, in its sole and absolute
discretion, shall establish a Target Award for each Participant. Each
Participant’s Target Award shall be determined by the Committee in its sole
discretion, and each Target Award shall be set forth in writing on or before to
the Determination Date.

7. Determination of Payout Formula. On or prior to the Determination Date, the
Committee, in its sole and absolute discretion, shall establish a Payout Formula
for purposes of determining the Award (if any) payable to each Participant. Each
Payout Formula shall (a) be set forth in writing prior to the Determination
Date, (b) be based on a comparison of actual performance to the Performance
Goals, (c) provide for the payment of a Participant’s Target Award if the
Performance Goals for the Plan Year are achieved, and (d) provide for an Award
greater than or less than a Participant’s Target Award, depending upon the
extent to which actual performance exceeds or falls below the Performance Goals.
Notwithstanding the foregoing, in no event shall a Participant’s Award for any
Plan Year exceed the Maximum Award. The Committee shall also, in its sole and
absolute discretion, establish a minimum level of Performance Goal achievement
for the Company (the “Threshold”) in a Plan Year such that the failure to
achieve or exceed the Threshold Performance Goals would result in no Award being
payable to any Participant for said Plan Year.

8. Determination of Awards; Award Payment.

(a) Determination and Certification. After the end of each Plan Year, the
Committee shall certify in writing (which may be by approval of the minutes in
which the certification was made) the extent to which the Performance Goals
applicable to each Participant for the Plan Year were achieved or exceeded. The
Award for each Participant shall be determined by applying the Payout Formula to
the level of actual performance that has been certified by the Committee.
Notwithstanding any Plan provision to the contrary, the Committee, in its sole
and absolute discretion, may eliminate or reduce the Award payable to any
Participant below that which otherwise would be payable pursuant to the Payout
Formula. The Committee may not increase the amount of any Award payable pursuant
to the Payout Formula.

 

- 4 -



--------------------------------------------------------------------------------

(b) Right to Receive Payment. Each Award under the Plan shall be paid solely
from the general assets of the Company. Nothing in this Plan shall be construed
to create a trust or to establish or evidence any Participant’s claim of any
right to payment of an Award other than as an unsecured general creditor with
respect to any payment to which he or she may be entitled. The Company shall
have no obligation fund, segregate or otherwise set aside amounts to be used to
pay Awards under the Plan.

(c) Form of Distributions. The Company shall distribute all Awards to the
Participant in cash.

(d) Timing of Distributions; Participant Eligibility for Distribution. Subject
to Section 8(e) below, the Company shall distribute amounts payable to
Participants as soon as is practicable following the determination and written
certification of the Award for a Plan Year, but in no event later than two and
one-half (2  1/2) months after the end of the applicable Plan Year. In the event
that the audit of the Company’s financial statements for the applicable Plan
Year cannot be completed by the Company’s independent registered public
accounting firm by said date, the amounts payable shall be distributed as soon
as administratively practicable following the completion of such audit, but in
no event beyond the end of the calendar year immediately succeeding such Plan
Year. No amounts shall be paid to any Participant who ceases to be an employee
of the Company prior to the distribution date. Notwithstanding the preceding,
any Participant who ceases to be an employee at any time during a Plan Year or
prior to the distribution of any Award shall be eligible for all or a portion of
such Award if the Committee determines and certifies for said Plan Year that the
Participant is eligible for all or a portion of such Award as a result of
achieving the Performance Goals. If a Participant ceases to be an employee due
to death or Disability during the Plan Year, any Award certified by the
Committee shall be prorated for the Participant’s days of service in the Plan
Year. If the Participant ceases to be an employee due to death or Disability
after the end of the Plan Year, but prior to the distribution of the Award, the
Participant shall received the Award certified by the Committee in its entirety.

(e) Deferral. The Committee may defer payment of Awards, or any portion thereof,
to Covered Employees (as defined in Section 162(m)) as the Committee, in its
discretion, determines to be necessary or desirable to preserve the
deductibility of such amounts under Section 162(m). In addition, the Committee,
in its sole discretion, may permit a Participant to defer receipt of the payment
of cash that would otherwise be delivered to a Participant under the Plan. Any
such deferral elections shall be subject to such rules and procedures as shall
be determined by the Committee in its sole discretion.

9. Term of the Plan. The Plan shall first apply to the Company’s 2008 Plan Year
beginning on January 1, 2008. The Plan shall terminate with respect to the 2008
Plan Year and all subsequent Plan Years unless it is approved at the 2008 annual
meeting of the Company’s shareholders. Once approved by the shareholders, the
Plan shall be in effect for the year ending December 31, 2008 and for each of
the next four (4) calendar years, through the year ending December 31, 2012.

10. Amendment and Termination of the Plan. The Committee may amend, modify,
suspend or terminate the Plan, in whole or in part, at any time, including the
adoption of amendments

 

- 5 -



--------------------------------------------------------------------------------

deemed necessary or desirable to correct any defect or to supply omitted data or
to reconcile any inconsistency in the Plan or in any Award granted hereunder;
provided, however, that no amendment, alteration, suspension or discontinuation
shall be made which would (a) impair any payments to Participants made prior to
such amendment, modification, suspension or termination, unless the Committee
has made a determination that such amendment or modification is in the best
interests of all persons to whom Awards have theretofore been granted; provided
further, however, that in no event may such an amendment or modification result
in an increase in the amount of compensation payable pursuant to such Award or
(b) cause compensation that is, or may become, payable hereunder to fail to
qualify as Performance-Based Compensation. To the extent necessary or advisable
under applicable law, including Section 162(m), Plan amendments shall be subject
to shareholder approval. At no time before the actual distribution of funds to
Participants under the Plan shall any Participant accrue any vested interest or
right whatsoever under the Plan, except as otherwise stated in this Plan.

11. Withholding. Distributions pursuant to this Plan shall be subject to all
applicable federal and state tax and withholding requirements.

12. At-Will Employment. No statement in this Plan should be construed to grant
any employee an employment contract of fixed duration or any other contractual
rights, nor should this Plan be interpreted as creating an implied or an
expressed contract of employment or any other contractual rights between the
Company and its employees. The employment relationship between the Company and
its employees is terminable at-will. This means that an employee or the Company
may terminate the employment relationship at any time and for any reason or no
reason.

13. Successors. All obligations of the Company under the Plan, with respect to
awards granted hereunder, shall be binding on any successor to the Company,
whether the existence of such successor is the result of a direct or indirect
purchase, merger, consolidation, or otherwise, of all or substantially all of
the business or assets of the Company.

14. Indemnification. Each person who is or shall have been a member of the
Committee, or of the Board, shall be indemnified and held harmless by the
Company against and from (a) any loss, cost, liability, or expense that may be
imposed upon or reasonably incurred by him or her in connection with or
resulting from any claim, action, suit, or proceeding to which he or she may be
a party or in which he or she may be involved by reason of any action taken or
failure to act under the Plan or any award, and (b) from any and all amounts
paid by him or her in settlement thereof, with the Company’s approval, or paid
by him or her in satisfaction of any judgment in any such claim, action, suit,
or proceeding against him or her, provided he or she shall give the Company an
opportunity, at its own expense, to handle and defend the same before he or she
undertakes to handle and defend it on his or her own behalf. The foregoing right
of indemnification shall not be exclusive of any other rights of indemnification
to which such persons may be entitled under the Company’s Articles of
Incorporation or Bylaws, by contract, as a matter of law, or otherwise, or under
any power that the Company may have to indemnify them or hold them harmless.

15. Nonassignment. The rights of a Participant under this Plan shall not be
assignable or transferable by the Participant except by will or the laws of
intestacy.

 

- 6 -



--------------------------------------------------------------------------------

16. Governing Law. The Plan and any rights hereunder shall be governed by the
laws of the State of California, without resort to its conflict of laws
provisions. If any provision of this Plan shall be held by a court of competent
jurisdiction to be invalid or unenforceable, the remaining provisions of the
Plan shall continue in full force and effect.

 

- 7 -